Title: To George Washington from John Hanson, 1 December 1781
From: Hanson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia 1 December 1781.
                        
                        I beg leave to enclose a copy of an Act of Congress of the 28th instant for your Excellency’s information;
                            and am, with great respect, Sir, Your obedient & very humble Servant
                        
                            John Hanson Presidt

                        
                    